DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 03 February 2021 in which claims 1-26, 33-58 are currently pending and claims 27-32, 59-64 have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-26, 33-58 (Species I) in the reply filed on 03 February 2021 is acknowledged.
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 23 January 2020, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Objections
Claims 2, 17, 34, 49 are objected to because of the following informalities:  
Regarding claims 2, 17, 34, 49, it is unclear what is meant by the claimed limitation “the signaling indicates whether or not the UE can skip at least one step of a multi-step procedure for allocating the transmit power budget across transmit chains”. The claim does not limit “at least one step of a multi-step procedure”. For the examination on the merits, the claims will be interpreted as best understood.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 14-18, 23, 25-26, 33-37, 39, 46-50, 55, 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Wernersson et al. (PG Pub US 2019/0312617 A1) in view of Rahman et al. (PG Pub US 2019/0327693 A1).
Regarding claims 1, 33, Wernersson discloses a method and an apparatus for wireless communications by a user equipment (UE), comprising: 
at least one processor and memory (fig. 5, 6) configured to: 
determine a transmit power budget (“derive a power P to be used for UL power control, wherein the power P is used to decide the power to be used for a set of antenna ports” [0215], “the UE derives a power P to be used for UL power control” [0199]); 
receive signaling indicating how to allocate the transmit power budget across transmit chains for a physical uplink shared channel (PUSCH) transmission (“receiving signaling identifying a multi-antenna transmission configuration” [0201]); 

transmit the PUSCH using the transmit chains according to the determined transmit power allocation (“transmitting the physical channel using the power P” [0201]). 
However, Wernersson does not explicitly disclose signaling indicating how to allocate the transmit power budget.
Nevertheless, Rahman discloses “transmit, to the UE, downlink control information (DCI) including a transmit precoding matrix indicator (TPMI) where the TPMI indicates a precoding matrix and a number of layers used to transmit the UL data via the PUSCH” [0014].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have signaling indicating how to allocate the transmit power budget because “Understanding and correctly estimating the UL channel between a user equipment (UE) and a gNode B (gNB) is important for efficient and effective wireless communication” [0011].
Regarding claims 16, 48, Wernersson discloses a method and an apparatus of wireless communications by a network entity, comprising: 
at least one processor and memory (fig. 5) configured to: 
transmit, to a user equipment (UE), signaling indicating how to allocate a transmit power budget across transmit chains for a physical uplink shared channel (PUSCH) transmission (“receiving signaling identifying a multi-antenna transmission configuration” [0201]); and 

However, Wernersson does not explicitly disclose signaling indicating how to allocate the transmit power budget.
Nevertheless, Rahman discloses “transmit, to the UE, downlink control information (DCI) including a transmit precoding matrix indicator (TPMI) where the TPMI indicates a precoding matrix and a number of layers used to transmit the UL data via the PUSCH” [0014].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have signaling indicating how to allocate the transmit power budget because “Understanding and correctly estimating the UL channel between a user equipment (UE) and a gNode B (gNB) is important for efficient and effective wireless communication” [0011].
Regarding claims 2, 17, 34, 49, Wernersson, Rahman discloses everything claimed as applied above.  In addition, Wernersson discloses the signaling indicates whether or not the UE can skip at least one step of a multi-step procedure for allocating the transmit power budget across transmit chains (“the UE can be configured with higher layer parameter ULCodebookSubset, which can have values `fullAndPartialAndNonCoherent`, `partialAndNonCoherent`, and `nonCoherent`, indicating that the UE uses subsets of a codebook that can be supported by UEs with fully coherent, partially coherent, and non-coherent transmit chains” [0025]). 

Regarding claims 4, 18, 36, 50, Wernersson, Rahman discloses everything claimed as applied above.  However, Wernersson does not explicitly disclose the at least one processor and memory are further configured to provide signaling indicating whether the UE supports skipping the at least one step. 
Nevertheless, Rahman discloses “a UE reports the UE's capability (e.g., via UE capability signaling) that whether or not the UE is capable of scaling (or changing or adapting), from multiple values, power of a non-zero PUSCH antenna port (or a power amplifier transmitting a non-zero PUSCH data) via UL power control and/or power of a precoding matrix (indicated by the TPMI for codebook-based UL transmission or indicated by SRI for non-codebook-based UL transmission)” [0178].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide signaling indicating whether the UE supports skipping the at least one step because “Understanding and 
Regarding claims 5, 23, 37, 55, Wernersson, Rahman discloses everything claimed as applied above.  In addition, Wernersson discloses the UE supports a procedure to allocate power across transmit chains for one or more band combinations supported by the UE for carrier aggregation (“All three of these variants of relative phase control have been agreed for support in NR, and so UE capabilities have been defined for full coherence, partial coherence, and non-coherent transmission” [0025], “UEs are configured to use subsets of an UL Multiple-Input-Multiple-Output (MIMO) codebook that are supported by its coherence capability” [0114]). 
Regarding claims 7, 39, Wernersson, Rahman discloses everything claimed as applied above.  In addition, Wernersson discloses the UE is configured to perform the at least one step, regardless of the signaling, depending on a rating of power amplifiers in the transmit chains (“UL power control for PUSCH as specified in TS 38.213, Section 7.1 (V15.0.1) has several implications. The above power control supports the UE implementation #1 shown in FIG. 2 for codebook based operation, where rank 1 transmission is shown. Each transmit chain only requires a Power Amplifier (PA) capable of one fourth of the total transmit power [circumflex over (P)].sub.PUSCH,f,c(i,j,q.sub.d,l) which is denoted herein as P” [0078]). 
Regarding claims 14, 25, 46, 57, Wernersson, Rahman discloses everything claimed as applied above.  However, Wernersson does not explicitly disclose the at least one processor and memory are further configured to provide signaling indicating 
Nevertheless, Rahman discloses “a UE reports the UE's capability (e.g., via UE capability signaling) that whether or not the UE is capable of scaling (or changing or adapting), from multiple values, power of a non-zero PUSCH antenna port (or a power amplifier transmitting a non-zero PUSCH data) via UL power control and/or power of a precoding matrix (indicated by the TPMI for codebook-based UL transmission or indicated by SRI for non-codebook-based UL transmission)” [0178].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide signaling indicating whether the UE supports skipping at least one step of a multi-step procedure for allocating the transmit power budget across transmit chains because “Understanding and correctly estimating the UL channel between a user equipment (UE) and a gNode B (gNB) is important for efficient and effective wireless communication” [0011].
Regarding claims 15, 26, 47, 58, Wernersson, Rahman discloses everything claimed as applied above.  However, Wernersson does not explicitly disclose the signaling provided by the UE comprises at least one of: a single bit indicating whether the UE supports the skipping; a single bit per transmit precoding matrix indicator (TPMI) or TPMI group indicating whether the UE supports the skipping for the TPMI or TPMI group; or a list of transmit precoding matrix indicators (TPMIs) for which the UE supports skipping at least one step of a multi-step procedure for allocating the transmit power budget across transmit chains. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the signaling provided by the UE comprises at least one of: a single bit indicating whether the UE supports the skipping; a single bit per transmit precoding matrix indicator (TPMI) or TPMI group indicating whether the UE supports the skipping for the TPMI or TPMI group; or a list of transmit precoding matrix indicators (TPMIs) for which the UE supports skipping at least one step of a multi-step procedure for allocating the transmit power budget across transmit chains because “Understanding and correctly estimating the UL channel between a user equipment (UE) and a gNode B (gNB) is important for efficient and effective wireless communication” [0011].
Allowable Subject Matter
Claims 6, 8-13, 19-22, 24, 38, 40-45, 51-54, 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        04/06/2021